Exhibit 10.2


SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (“Agreement”) is made as of the 17th day of
August, 2010, by and among First Blush Brands, Inc., a Delaware  corporation,
with an address at 9595 Wilshire Boulevard, Suite 900, Beverly Hills, CA 90212
(the “Company”), and the Investors set forth on the signature pages affixed
hereto (each an “Investor” and collectively the “Investors”).
 
Recitals:
 
A.           The Company and the Investors are executing and delivering this
Agreement in connection with an offering of securities of the Company (the
“Offering”), in reliance upon the exemption from securities registration
afforded by the provisions of Section 4(2) of the Securities Act of 1933, as
amended (the “1933 Act”), or Regulation D promulgated thereunder (“Regulation
D”); and
 
B.           The Investors wish to purchase from the Company, and the Company
wishes to sell and issue to the Investors, upon the terms and conditions stated
in this Agreement:
 
(i)           Promissory notes in an aggregate principal amount of $1,100,000,
with an interest rate of ten (10%) percent per annum (the “Notes”), in
substantially the form attached hereto as Exhibit A; and
 
(ii)           1,000,000 shares of Common Stock of the Company (the “Shares”);
and
 
C.           Payment of the Notes will be guaranteed by Rose Hill Gardens LLC
(“RHG”) pursuant to the Guaranty (the “Guaranty”), in substantially the form
attached hereto as Exhibit B;
 
D.           The Company and each Investor will execute and deliver a
Registration Rights Agreement, in substantially the form attached hereto as
Exhibit C (the “Registration Rights Agreement”), pursuant to which the Company
will agree to provide certain piggyback registration rights under the 1933 Act,
and the rules and regulations promulgated thereunder, and applicable state
securities laws.
 
In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.           Definitions.  In addition to those terms defined above and
elsewhere in this Agreement, for the purposes of this Agreement, the following
terms shall have the meanings set forth below:
 
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.
 
- 1 -

--------------------------------------------------------------------------------


 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
 
 “Common Stock” means the Company’s common stock, par value $0.001 per share,
and any securities into which the common stock may be reclassified.
 
“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company.
 
“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information) and any other non public information of or about
the Company and its financial condition, business, assets and/or prospects.
 
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Guaranty” has the meaning set forth in the Recitals above.
 
“Interest” means interest at a rate of 10% per annum.
 
“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).
 
“Loan Amount” means $1,100,000.
 
“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole, or
(ii) the ability of the Company to perform its obligations under the Transaction
Documents.
 
“Notes” has the meaning set forth in the Recitals above.
 
“Offering” has the meaning set forth in the Recitals above.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
- 2 -

--------------------------------------------------------------------------------


 
“SEC Filings” has the meaning set forth in Section 4.6.
 
“Securities” means the Notes and the Shares.
 
“Shares” has the meaning set forth in the Recitals above.
 
“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.
 
“Transaction Documents” means this Agreement, the Notes, the Guaranty, the
Registration Rights Agreement and certain other papers, agreements, documents,
instruments and certificates necessary to carry out the purposes thereof.
 
“1933 Act” has the meaning set forth in the Recitals above.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
2.           Purchase and Sale of Notes and Shares.  Subject to the terms and
conditions of this Agreement, at the Closing (as defined in Section 3 below),
the Investors shall severally, and not jointly, purchase, and the Company shall
sell and issue to such Investors, the Notes and Shares in the respective amounts
set forth opposite the Investors’ names on the signature pages attached hereto
in exchange for payment by each Investor of its share of the Loan Amount.
 
3.           Closing.  At the closing (the “Closing”), and provided each of the
conditions set forth in Section 6 hereof have been satisfied or waived by the
appropriate party or parties, (a) each Investor shall deliver, or cause to be
delivered, its share of the Loan Amount to the Company, in immediately available
funds, (b) the Company shall deliver the appropriate principal amount of Notes
and number of Shares and the executed and Registration Rights Agreement to the
applicable Investors and (c) RHG shall deliver the executed Guaranty to the
Investors.  For the purposes hereof, the date the Closing actually takes place
shall be referred to as the “Closing Date.”  The Closing shall take place at the
offices of Blank Rome LLP, 405 Lexington Avenue, New York, New York 10174, or at
such other location and on such other date as the Company and the Investors
shall mutually agree.
 
- 3 -

--------------------------------------------------------------------------------


 
4.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investors that, except as set forth in the
schedules delivered herewith (collectively, the “Disclosure Schedules”):
 
4.1           Organization, Good Standing and Qualification.  Each of the
Company and its Subsidiaries is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation and
has all requisite corporate power and authority to carry on its business as now
conducted and to own its properties.  Each of the Company and its Subsidiaries
is duly qualified to do business as a foreign corporation and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property makes such qualification or leasing necessary
unless the failure to so qualify has not had and could not reasonably be
expected to have a Material Adverse Effect.  The Company’s Subsidiaries are
listed on Schedule 4.1 hereto.
 
4.2           Authorization.  The Company has full power and authority and has
taken all requisite action on the part of the Company, its officers, directors
and stockholders necessary for (i) the authorization, execution and delivery of
the Transaction Documents, as applicable, (ii) the authorization of the
performance of all obligations of the Company hereunder or thereunder, and (iii)
the authorization, issuance (or reservation for issuance) and delivery of the
Securities.  The Transaction Documents constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.
 
4.3           Capitalization.  (a) Schedule 4.3 sets forth (i) the authorized
capital stock of the Company on the date hereof; (ii) the number of shares of
capital stock issued and outstanding; (iii) the number of shares of capital
stock issuable pursuant to the Company’s stock plans; and (iv) the number of
shares of capital stock issuable and reserved for issuance pursuant to
securities (other than the Securities) exercisable for, or convertible into or
exchangeable for any shares of capital stock of the Company.  All of the issued
and outstanding shares of the Company’s capital stock have been duly authorized
and validly issued and are fully paid, nonassessable and free of pre-emptive
rights and were issued in full compliance with applicable state and federal
securities law and any rights of third parties.  Except as described on Schedule
4.3, all of the issued and outstanding shares of capital stock of each
Subsidiary have been duly authorized and validly issued and are fully paid,
nonassessable and free of pre-emptive rights, were issued in full compliance
with applicable state and federal securities law and any rights of third parties
and are owned by the Company, beneficially and of record, subject to no lien,
encumbrance or other adverse claim.  Except as described on Schedule 4.3, no
Person is entitled to pre-emptive or similar statutory or contractual rights
with respect to any securities of the Company.  Except as described on Schedule
4.3, there are no outstanding warrants, options, convertible securities or other
rights, agreements or arrangements of any character under which the Company or
any of its Subsidiaries is or may be obligated to issue any equity securities of
any kind and except as contemplated by this Agreement, neither the Company nor
any of its Subsidiaries is currently in negotiations for the issuance of any
equity securities of any kind.  Except as described on Schedule 4.3, there are
no voting agreements, buy-sell agreements, option or right of first purchase
agreements or other agreements of any kind among the Company and any of the
securityholders of the Company relating to the securities of the Company held by
them.  Except as described on Schedule 4.3, no Person has the right to require
the Company to register any securities of the Company under the 1933 Act,
whether on a demand basis or in connection with the registration of securities
of the Company for its own account or for the account of any other Person.
 
- 4 -

--------------------------------------------------------------------------------


 
(b)           Except as described on Schedule 4.3, the issuance and sale of the
Securities hereunder will not obligate the Company to issue shares of Common
Stock or other securities to any other Person (other than the Investors) and
will not result in the adjustment of the exercise, conversion, exchange or reset
price of any outstanding security.
 
(c)           Except as described on Schedule 4.3, the Company does not have
outstanding stockholder purchase rights or “poison pill” or any similar
arrangement in effect giving any Person the right to purchase any equity
interest in the Company upon the occurrence of certain events.
 
4.4          Valid Issuance.  The Notes have been duly and validly authorized
and shall be free and clear of all encumbrances and restrictions (other than
those created by the Investors), except for restrictions on transfer set forth
in the Notes.  Upon issuance, the Shares will be validly issued, fully paid and
non-assessable free and clear of all encumbrances and restrictions, except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws and except for those created by the Investors.
 
4.5          Consents.  Except as described in Schedule 4.5, the execution,
delivery and performance by the Company of the Transaction Documents, and the
offer, issuance and sale of the Securities, require no consent of, action by or
in respect of, or filing with, any Person, governmental body, agency, or
official other than filings that have been made pursuant to applicable state
securities laws and post-sale filings pursuant to applicable state and federal
securities laws or any other notices required thereby, all of which the Company
undertakes to file within the applicable time periods.  Subject to the accuracy
of the representations and warranties of each Investor set forth in Section 5
hereof, the Company has taken all action necessary to exempt (i) the issuance
and sale of the Notes and Shares and (ii) the other transactions contemplated by
the Transaction Documents from the provisions of any stockholder rights plan or
other “poison pill” arrangement, any anti-takeover, business combination or
control share law or statute binding on the Company or to which the Company or
any of its assets and properties may be subject and any provision of the
Company’s Articles of Incorporation, as amended, or Bylaws that is or could
reasonably be expected to become applicable to the Investors as a result of the
transactions contemplated hereby, including without limitation, the issuance of
the Securities and the ownership, disposition or voting of the Securities by the
Investors or the exercise of any right granted to the Investors pursuant to this
Agreement or the other Transaction Documents.
 
4.6          Delivery of SEC Filings; Business.  The Company has made available
to the Investors through the EDGAR system, true and complete copies of the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009
(the “10-K”), and all other reports filed by the Company, including without
Limitation the Current Report on Form 8-K filed on May 13, 2010, as amended on
May 25, 2010, pursuant to the 1934 Act since the filing of the 10-K and prior to
the date hereof (collectively, the “SEC Filings”).  Except as indicated in the
SEC Filings, the SEC Filings are the only filings required of the Company
pursuant to the 1934 Act for such period.
 
4.7          Use of Proceeds.  The net proceeds from this Offering will be used
primarily for: (a) retirement of current senior debt and (b) general working
capital purposes.
 
- 5 -

--------------------------------------------------------------------------------


 
4.8           SEC Filings.  At the time of filing thereof, the SEC Filings
complied as to form in all material respects with the requirements of the 1934
Act and did not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.
 
4.9           No Conflict, Breach, Violation or Default.  The execution,
delivery and performance of the Transaction Documents by the Company and the
issuance and sale of the Securities will not conflict with or result in a breach
or violation of any of the terms and provisions of, or constitute a default
under (i) the Company’s Articles of Incorporation, as amended, or the Company’s
Bylaws, both as in effect on the date hereof (true and complete copies of which
have been made available to the Investors), or (ii)(a) any statute, rule,
regulation or order of any governmental agency or body or any court, domestic or
foreign, having jurisdiction over the Company, any Subsidiary or any of their
respective assets or properties, or (b) any agreement or instrument to which the
Company or any Subsidiary is a party or by which the Company or a Subsidiary is
bound or to which any of their respective assets or properties is subject.
 
4.10           Tax Matters.  The Company and each Subsidiary has timely prepared
and filed all tax returns required to have been filed by the Company or such
Subsidiary with all appropriate governmental agencies and timely paid all taxes
shown thereon or otherwise owed by it.  The charges, accruals and reserves on
the books of the Company in respect of taxes for all fiscal periods are adequate
in all material respects, and there are no material unpaid assessments against
the Company or any Subsidiary nor, to the Company’s Knowledge, any basis for the
assessment of any additional taxes, penalties or interest for any fiscal period
or audits by any federal, state or local taxing authority except for any
assessment which is not material to the Company and its Subsidiaries, taken as a
whole.  All taxes and other assessments and levies that the Company or any
Subsidiary is required to withhold or to collect for payment have been duly
withheld and collected and paid to the proper governmental entity or third party
when due.  There are no tax liens or claims pending or, to the Company’s
Knowledge, threatened against the Company or any Subsidiary or any of their
respective assets or property.  Except as described on Schedule 4.10, there are
no outstanding tax sharing agreements or other such arrangements between the
Company and any Subsidiary or other corporation or entity.
 
4.11           Title to Properties.  Except as disclosed in Schedule 4.11, the
Company and each Subsidiary has good and marketable title to all real properties
and all other properties and assets owned by it, in each case free from liens,
encumbrances and defects that would materially affect the value thereof or
materially interfere with the use made or currently planned to be made thereof
by them; and except as disclosed in Schedule 4.11, the Company and each
Subsidiary holds any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or currently planned to be made thereof by them.
 
- 6 -

--------------------------------------------------------------------------------


 
4.12        Certificates, Authorities and Permits.  The Company and each
Subsidiary possess adequate certificates, authorities or permits issued by
appropriate governmental agencies or bodies necessary to conduct the business
now operated by it, and neither the Company nor any Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit that, if determined adversely to the Company or
such Subsidiary, could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.
 
4.13        Labor Matters.
 
(a)           Except as set forth on Schedule 4.13, the Company is not a party
to or bound by any collective bargaining agreements or other agreements with
labor organizations.  The Company has not violated in any material respect any
laws, regulations, orders or contract terms, affecting the collective bargaining
rights of employees, labor organizations or any laws, regulations or orders
affecting employment discrimination, equal opportunity employment, or employees’
health, safety, welfare, wages and hours.
 
(b)           (i) There are no labor disputes existing, or to the Company’s
Knowledge, threatened, involving strikes, slow-downs, work stoppages, job
actions, disputes, lockouts or any other disruptions of or by the Company’s
employees, (ii) there are no unfair labor practices or petitions for election
pending or, to the Company’s Knowledge, threatened before any governmental
agency or labor commission relating to the Company’s employees, (iii) no demand
for recognition or certification heretofore made by any labor organization or
group of employees is pending with respect to the Company, and (iv) to the
Company’s Knowledge, the Company enjoys good labor and employee relations with
its employees and labor organizations.
 
(c)           The Company is, and at all times has been, in compliance in all
material respects with all applicable laws respecting employment (including laws
relating to classification of employees and independent contractors) and
employment practices, terms and conditions of employment, wages and hours, and
immigration and naturalization.
 
(d)           Except as disclosed in the SEC Filings or as described on Schedule
4.13, the Company is not a party to, or bound by, any employment or other
contract or agreement that contains any severance, termination pay or change of
control liability or obligation, including, without limitation, any “excess
parachute payment,” as defined in Section 2806(b) of the Internal Revenue Code.
 
4.14    Intellectual Property.  Except as specified in Schedule 4.14:
 
(a)           All Intellectual Property of the Company and its Subsidiaries is
currently in compliance with all legal requirements (including timely filings,
proofs and payments of fees) and is valid and enforceable.  No Intellectual
Property of the Company or its Subsidiaries which is necessary for the conduct
of Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted has been or is now involved
in any cancellation, dispute or litigation, and, to the Company’s Knowledge, no
such action is threatened.  No patent of the Company or its Subsidiaries has
been or is now involved in any interference, reissue, re-examination or
opposition proceeding.
 
- 7 -

--------------------------------------------------------------------------------


 
(b)           The Company and its Subsidiaries own or have the valid right to
use all of the Intellectual Property that is necessary for the conduct of the
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted and for the ownership,
maintenance and operation of the Company’s and its Subsidiaries’ properties and
assets, free and clear of all liens, encumbrances, adverse claims or obligations
to license all such owned Intellectual Property and Confidential Information,
other than licenses entered into in the ordinary course of the Company’s and its
Subsidiaries’ businesses.  The Company and its Subsidiaries have a valid and
enforceable right to use all third party Intellectual Property and Confidential
Information used or held for use in the respective businesses of the Company and
its Subsidiaries.
 
(c)           The consummation of the transactions contemplated hereby and by
the other Transaction Documents will not result in the alteration, loss,
impairment of or restriction on the Company’s or any of its Subsidiaries’
ownership or right to use any of the Intellectual Property or Confidential
Information which is necessary for the conduct of Company’s and each of its
Subsidiaries’ respective businesses as currently conducted or as currently
proposed to be conducted.
 
4.15        Environmental Matters.  Except as specified in Schedule 4.15, to the
Company’s Knowledge, neither the Company nor any Subsidiary (i) is in violation
of any statute, rule, regulation, decision or order of any governmental agency
or body or any court, domestic or foreign, relating to the use, disposal or
release of hazardous or toxic substances or relating to the protection or
restoration of the environment or human exposure to hazardous or toxic
substances (collectively, “Environmental Laws”), (ii) owns or operates any real
property contaminated with any substance that is subject to any Environmental
Laws, (iii) is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or (iv) is subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim has had
or could reasonably be expected to have a Material Adverse Effect, individually
or in the aggregate; and there is no pending or, to the Company’s Knowledge,
threatened investigation that might lead to such a claim.
 
4.16        Litigation.  Except as described on Schedule 4.16, there are no
pending actions, suits or proceedings against or affecting the Company, its
Subsidiaries or any of its or their properties; and to the Company’s Knowledge,
no such actions, suits or proceedings are threatened or contemplated.
 
4.17        Financial Statements.  The financial statements included in each SEC
Filing made after January 1, 2010 present fairly, in all material respects, the
consolidated financial position of the Company as of the dates shown and its
consolidated results of operations and cash flows for the periods shown, and
such financial statements have been prepared in conformity with United States
generally accepted accounting principles applied on a consistent basis (“GAAP”)
(except as may be disclosed therein or in the notes thereto, and, in the case of
quarterly financial statements, as permitted by Form 10-Q under the 1934
Act).  Except as set forth in the financial statements of the Company included
in the SEC Filings filed prior to the date hereof or as described on Schedule
4.17, neither the Company nor any of its Subsidiaries has incurred any
liabilities, contingent or otherwise, except those incurred in the ordinary
course of business, consistent (as to amount and nature) with past practices
since the date of such financial statements, none of which, individually or in
the aggregate, have had or could reasonably be expected to have a Material
Adverse Effect.
 
- 8 -

--------------------------------------------------------------------------------


 
4.18           Insurance Coverage.  Except as set forth on Schedule 4.18, the
Company and each Subsidiary maintains in full force and effect insurance
coverage that is customary for comparably situated companies for the business
being conducted and properties owned or leased by the Company and each
Subsidiary, and the Company reasonably believes such insurance coverage to be
adequate against all liabilities, claims and risks against which it is customary
for comparably situated companies to insure.
 
4.19           Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Company, other than as
described in Schedule 4.19.
 
4.20           No Directed Selling Efforts or General Solicitation.  Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Securities.
 
4.21           No Integrated Offering.  Neither the Company nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security, under circumstances that would adversely affect
reliance by the Company on Section 4(2) of the 1933 Act for the exemption from
registration for the transactions contemplated hereby or would require
registration of the Securities under the 1933 Act.
 
4.22           Private Placement.  Assuming the accuracy of the representations
of the Investors set forth in Sections 5.1 through 5.12 hereof, the offer and
sale of the Securities to the Investors as contemplated hereby is exempt from
the registration requirements of the 1933 Act.
 
4.23           Transactions with Affiliates.  Except as disclosed in the SEC
Filings or as disclosed on Schedule 4.23, none of the officers or directors of
the Company and, to the Company’s Knowledge, none of the employees of the
Company is presently a party to any transaction with the Company or any
Subsidiary (other than as holders of stock options and/or warrants, and for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
Company’s Knowledge, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
- 9 -

--------------------------------------------------------------------------------


 
4.24           Internal Controls.  Except as set forth in the SEC Filings, the
Company is in material compliance with the provisions of the Sarbanes-Oxley Act
of 2002 currently applicable to the Company.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in 1934 Act Rules 13a-14 and 15d-14) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company, including the Subsidiaries, is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s most recently filed periodic report under the 1934 Act, as
the case may be, is being prepared.  The Company’s certifying officers have
evaluated the effectiveness of the Company's controls and procedures as of the
end of the period covered by the most recently filed periodic report under the
1934 Act (such date, the “Evaluation Date”).  The Company presented in its most
recently filed periodic report under the 1934 Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as such term is defined in Item 308 of Regulation S-K) or, to
the Company’s Knowledge, in other factors that could significantly affect the
Company’s internal controls.  The Company maintains and will continue to
maintain a standard system of accounting established and administered in
accordance with GAAP and the applicable requirements of the 1934 Act.
 
4.25           Disclosures.  Neither the Company nor any Person acting on its
behalf has provided the Investors or their agents or counsel with any
information that constitutes or might constitute material, non-public
information.  The written materials delivered to the Investors in connection
with the transactions contemplated by the Transaction Documents do not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.
 
5.           Representations and Warranties of the Investors.  Each of the
Investors hereby severally, and not jointly, represents and warrants to the
Company that:
 
5.1           Organization and Existence.  Such Investor is an individual or a
validly existing corporation, limited partnership, or limited liability company
and has all requisite individual, corporate, partnership or limited liability
company power and authority to invest in the Securities pursuant to this
Agreement.
 
5.2           Authorization.  The execution, delivery and performance by such
Investor of the Transaction Documents to which such Investor is a party have
been duly authorized and will each constitute the valid and legally binding
obligation of such Investor, enforceable against such Investor in accordance
with their respective terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.
 
- 10 -

--------------------------------------------------------------------------------


 
5.3           Purchase Entirely for Own Account.  The Securities to be received
by such Investor hereunder will be acquired for such Investor’s own account, not
as nominee or agent, and not with a view to the resale or distribution of any
part thereof in violation of the 1933 Act, and such Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the 1933 Act without prejudice, however, to such
Investor’s right at all times to sell or otherwise dispose of all or any part of
such Securities in compliance with applicable federal and state securities
laws.  Nothing contained herein shall be deemed a representation or warranty by
such Investor to hold the Securities for any period of time.  Such Investor is
not a broker-dealer registered with the SEC under the 1934 Act or an entity
engaged in a business that would require it to be so registered.
 
5.4           Investment Experience.  Such Investor acknowledges that it can
bear the economic risk and complete loss of its investment in the Securities and
has such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment contemplated
hereby.
 
5.5           Disclosure of Information.  Such Investor has had an opportunity
to receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities.  Such
Investor acknowledges receipt of copies of the SEC Filings.  Neither such
inquiries nor any other due diligence investigation conducted by such Investor
shall modify, amend or affect such Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement.
 
5.6           Restricted Securities.  Such Investor understands that the
Securities are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the 1933 Act only in certain limited circumstances.
 
5.7           Legends.  It is understood that, except as provided below,
certificates evidencing the Securities may bear the following or any similar
legend:
 
(a)           THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH
THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE
IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
 
(b)           If required by the authorities of any state in connection with the
issuance of sale of the Securities, the legend required by such state authority.
 
- 11 -

--------------------------------------------------------------------------------


 
5.8           Accredited Investor.  Such Investor is an “accredited investor”
within the meaning of Rule 501(a) of Regulation D promulgated under the 1933 Act
for the reasons checked on Schedule 1 hereto.
 
5.9           No General Solicitation.  Such investor did not learn of the
investment in the Securities as a result of any public advertising or
solicitation.
 
5.10           Brokers and Finders.  Such Investor has not entered into an
agreement with a broker or finder for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of such Investor, other than as described on Schedule 5.10.
 
5.11           Prohibited Transactions.  During the last thirty (30) days prior
to the date hereof, neither such Investor nor any Affiliate of such Investor
which (1) had knowledge of the transactions contemplated hereby, (2) has or
shares discretion relating to such Investor’s investments or trading or
information concerning such Investor’s investments, including in respect of the
Securities, or (3) is subject to such Investor’s review or input concerning such
Affiliate’s investments or trading (collectively, “Trading Affiliates”) has,
directly or indirectly, effected or agreed to effect any short sale, whether or
not against the box, established any “put equivalent position” (as defined in
Rule 16a-1(h) under the 1934 Act) with respect to the Common Stock, granted any
other right (including, without limitation, any put or call option) with respect
to the Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Securities (each, a “Prohibited
Transaction”).  Prior to repayment of the Notes, such Investor shall not, and
shall cause its Trading Affiliates to not, engage, directly or indirectly, in a
Prohibited Transaction.  Such Investor acknowledges that the representations,
warranties and covenants contained in this Section 5.11 are being made for the
benefit of the Investors as well as the Company and that each of the other
Investors shall have an independent right to assert any claims against such
Investor arising out of any breach or violation of the provisions of this
Section 5.11.
 
5.12           Reliance on Exemptions.  Such Investor understands that the
Securities are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of, and such
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of such
Investor to acquire the Securities.
 
6.           Conditions to Closing.
 
6.1           Conditions to the Investors’ Obligations. The obligation of each
Investor to purchase its pro rata share of the Notes and the Shares at the
Closing is subject to the fulfillment to Gary R. McCoy’s satisfaction, on or
prior to the Closing Date, of the following conditions, any of which may be
waived by such Investor in its sole discretion (as to itself only):
 
- 12 -

--------------------------------------------------------------------------------


 
(a)           The representations and warranties made by the Company in Section
4 hereof qualified as to materiality shall be true and correct at all times
prior to and on the Closing Date, except to the extent any such representation
or warranty expressly speaks as of a specific date, in which case such
representation or warranty shall be true and correct as of such date, and, the
representations and warranties made by the Company in Section 4 hereof not
qualified as to materiality shall be true and correct in all material respects
at all times prior to and on the Closing Date, except to the extent any such
representation or warranty expressly speaks as of a specific date, in which case
such representation or warranty shall be true and correct in all material
respects as of such specific date.
 
(b)           The Company shall have performed in all material respects all
obligations and covenants herein required to be performed by it on or prior to
the Closing Date.
 
(c)           The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Notes and the Shares and the consummation of the
other transactions contemplated by the Transaction Documents to be consummated
on or prior to the Closing Date, all of which shall be in full force and effect.
 
(d)           The Company shall have executed and delivered the Notes.
 
(e)           No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.
 
(f)           The Company shall have delivered a Certificate, executed on behalf
of the Company by its Chief Executive Officer or its Chief Financial Officer,
dated as of the Closing Date, certifying to the fulfillment of the conditions
specified in subsections (a), (b) and (c) of this Section 6.1.
 
(g)           The Company shall have delivered a Certificate, executed on behalf
of the Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities, certifying the current versions of the
Articles of Incorporation, as amended, and Bylaws of the Company and certifying
as to the signatures and authority of persons signing the Transaction Documents
and related documents on behalf of the Company and certifying that the
Securities have been duly and validly issued and are fully paid and
non-assessable.
 
(h)           No stop order or suspension of trading shall have been imposed by
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock.
 
(i)           The Company shall have issued not more than $1,500,000 in the
aggregate principal amount of the Notes.
 
- 13 -

--------------------------------------------------------------------------------


 
(j)           The Transaction Documents, in form and substance satisfactory to
the Investors, shall have been executed and delivered by the parties thereto.
 
6.2          Conditions to Obligations of the Company. The Company’s obligation
to sell and issue the Notes and the Shares at the Closing is subject to the
fulfillment to the satisfaction of the Company on or prior to the Closing Date
of the following conditions, any of which may be waived by the Company:
 
(a)           The representations and warranties made by the Investors in
Section 5 hereof, other than the representations and warranties contained in
Sections 5.3, 5.4, 5.5, 5.6, 5.7, and 5.8 (the “Investment Representations”),
shall be true and correct in all material respects when made, and shall be true
and correct in all material respects on the Closing Date with the same force and
effect as if they had been made on and as of said date.  The Investment
Representations shall be true and correct in all respects when made, and shall
be true and correct in all respects on the Closing Date with the same force and
effect as if they had been made on and as of said date.  The Investors shall
have performed in all material respects all obligations and covenants herein
required to be performed by them on or prior to the Closing Date.
 
(b)           No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.
 
(c)           The Company shall have received the aggregate purchase price for
the Notes, net of the prepayment of interest.
 
(d)           The Transaction Documents, in form and substance satisfactory to
the Investors, shall have been executed and delivered by the parties thereto.
 
6.3      Termination of Obligations to Effect Closing; Effects.
 
(a)          The outstanding obligations of the Company, on the one hand, and
the Investors, on the other hand, to effect the Closing shall terminate as
follows:
 
(i)           Upon the mutual written consent of the Company and Gary  McCoy;
 
(ii)           By the Company if any of the conditions set forth in Section 6.2
shall have become incapable of fulfillment, and shall not have been waived by
the Company; or
 
(iii)           By an Investor if any of the conditions set forth in Section 6.1
shall have become incapable of fulfillment, and shall not have been waived by
the Investor;
 
provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.
 
- 14 -

--------------------------------------------------------------------------------


 
(b)           In the event of termination by any Investor of its obligations to
effect the Closing pursuant to this Section 6.3, written notice thereof shall
forthwith be given to the other Investors and the other Investors shall have the
right to terminate their obligations to effect such Closing upon written notice
to the Company and the other Investors.  Nothing in this Section 6.3 shall be
deemed to release any party from any liability for any breach by such party of
the terms and provisions of this Agreement or the other Transaction Documents or
to impair the right of any party to compel specific performance by any other
party of its obligations under this Agreement or the other Transaction
Documents.
 
(c)           The indemnities set forth in Section 8.2 of this Agreement shall
survive the termination of this Agreement.
 
7.           Covenants and Agreements of the Company.
 
7.1           Reports.  For such time as the Investors hold any of the
Securities, the Company will furnish to the Investors and/or their assignees
such information relating to the Company and its Subsidiaries as from time to
time may reasonably be requested by the Investors and/or their assignees;
provided, however, that the Company shall not disclose material nonpublic
information to the Investors, or to advisors to or representatives of the
Investors, unless prior to disclosure of such information the Company identifies
such information as being material nonpublic information and provides the
Investors, such advisors and representatives with the opportunity to accept or
refuse to accept such material nonpublic information for review and any Investor
wishing to obtain such information enters into an appropriate confidentiality
agreement with the Company with respect thereto.
 
7.2           Insurance.  For such time as an Investor holds any of the
Securities, the Company shall not materially reduce the insurance coverages
described in Section 4.18.
 
7.3           Compliance with Laws.  For such time as an Investor holds any of
the Securities, the Company will comply in all material respects with all
applicable laws, rules, regulations, orders and decrees of all governmental
authorities.
 
7.4           Listing of Underlying Shares and Related Matters.  If the Company
applies to have its Common Stock or other securities traded on any stock
exchange or market, it shall include in such application the Shares and will
take such other action as is necessary to cause such Common Stock to be so
listed.  Thereafter, the Company will use commercially reasonable efforts to
continue the listing and trading of its Common Stock on such exchange or market
and, in accordance, therewith, will use commercially reasonable efforts to
comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of such exchange or market, as applicable.
 
- 15 -

--------------------------------------------------------------------------------


 
8.           Survival and Indemnification.
 
8.1           Survival.  The representations, warranties, covenants and
agreements contained in this Agreement shall survive the Closing of the
transactions contemplated by this Agreement.
 
8.2           Indemnification.  The Company agrees to indemnify and hold
harmless each Investor and its Affiliates and their respective directors,
officers, employees and agents from and against any and all losses, claims,
damages, liabilities and expenses (including without limitation reasonable
attorney fees and disbursements and other expenses incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) (collectively, “Losses”) to
which such Person may become subject as a result of any breach of
representation, warranty, covenant or agreement made by or to be performed on
the part of the Company under the Transaction Documents, and will reimburse any
such Person for all such amounts as they are incurred by such Person.
 
8.3           Conduct of Indemnification Proceedings.  Promptly after receipt by
any Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 8.2, such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is materially prejudiced by such failure to notify.  In any
such proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel; or (ii) in the reasonable
judgment of counsel to such Indemnified Person representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them.  The Company shall not be liable for any settlement of
any proceeding effected without its written consent, which consent shall not be
unreasonably withheld, but if settled with such consent, or if there be a final
judgment for the plaintiff, the Company shall indemnify and hold harmless such
Indemnified Person from and against any loss or liability (to the extent stated
above) by reason of such settlement or judgment.  Without the prior written
consent of the Indemnified Person, which consent shall not be unreasonably
withheld, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.
 
9.           Dispute Resolution.
 
9.1           Dispute Resolution.
 
(a)           Any controversy or claim that arises out of or relating to any
Transaction Document, or the breach thereof, shall be finally settled by
arbitration administered by the American Arbitration Association in accordance
with its Commercial Arbitration Rules, and judgment on any award rendered by the
arbitrator may be entered by any court having jurisdiction thereof.
 
- 16 -

--------------------------------------------------------------------------------


 
(b)           Any arbitration conducted pursuant to this Section 9 shall be
conducted before a single neutral arbitrator who shall be a member of the Bar of
the State of Delaware actively engaged in the practice of law for at least ten
years and experienced in the area of corporate law.
 
(c)           The place of arbitration shall be Wilmington, Delaware.
 
(d)           Any arbitration conducted pursuant to this Section 9 shall be
conducted under the laws of the State of Delaware.  The parties acknowledge that
the Transaction Documents evidence a transaction involving interstate
commerce.  The Federal Arbitration Act and the Commercial Arbitration Rules of
the American Arbitration Association shall govern the interpretation,
enforcement, and proceedings pursuant to the arbitration clause in this Section
9.
 
(e)           If more than one arbitration is at any time pending under this
Section 9 and any party contends that two or more arbitrations are substantially
related and that the issue should be heard in one proceeding, the arbitrator
selected in the first-filed of such proceedings shall determine whether, in the
interests of justice and efficiency, the proceedings should be consolidated
before that arbitrator.
 
(f)           Consistent with the expedited nature of arbitration, each party
will, upon the written request of any other party, promptly provide such other
party with copies of documents relevant to the issues raised by any claim or
counterclaim.  Any dispute regarding discovery, or the relevance or scope
thereof, shall be determined by the arbitrator in such arbitration, which
determination shall be conclusive.  All discovery shall be completed within 45
days following the appointment of the arbitrator.
 
(g)           The award in any arbitration commenced under this Section 9 shall
be made within nine (9) months of the filing of the related demand for
arbitration, and the arbitrator in such arbitration shall agree to comply with
such schedule before accepting appointment, provided that such time limit may be
extended by agreement of the parties or by the arbitrator if the arbitrator
determines that the same is necessary.
 
(h)           No arbitrator appointed pursuant to this Section 9 shall have any
authority to award punitive or other damages not measured by the prevailing
party’s actual damages, except as may be required by statute.
 
(i)           The arbitrator in any arbitration pursuant to this Section 9 shall
award to the prevailing party, if any as determined by the arbitrator, all of
its costs and fees.  For such purposes, “costs and fees” shall mean all
reasonable pre-award expenses of the arbitration and the mediation, if any,
including the arbitrator’s fees, the mediator’s fees, administrative fees,
travel expenses, out-of-pocket expenses such as copying and telephone, court
costs, witness fees, reasonable attorney’s fees and all other costs reasonably
incurred by the prevailing party in enforcing its rights under any Transaction
Document.
 
- 17 -

--------------------------------------------------------------------------------


 
(j)           The finding of the arbitrator in any arbitration under this
Section 9 will be final and binding. Judgment on any award rendered by the
arbitrator may be entered in any court having jurisdiction thereover; provided,
that any award of specific performance shall (a) be documented in a detailed
written opinion containing findings of fact and law, and (b) be subject to
review by any court to which such award is submitted for entry to the same
extent that a similar award by the Delaware Court of Chancery would be subject
to review by the Delaware Supreme Court.
 
10.         Miscellaneous.
 
10.1        Confidentiality.
 
(a)           All Confidential Information furnished by the Company or its
Representatives (as defined below), whether furnished before or after the date
hereof, and regardless of the manner in which it is furnished, is referred to in
this Agreement as “Proprietary Information.”  Proprietary Information does not
include, however, information which (a) is or becomes generally available to the
public other than as a result of a disclosure by an Investor or its
Representatives, (b) was available to an Investor on a nonconfidential basis
prior to its disclosure to an Investor by the Company or its Representatives, or
(c) becomes available to an Investor on a nonconfidential basis from a person,
other than the Company or any of its Representatives, who is not bound by a
confidentiality agreement with or other contractual, legal or fiduciary
obligation to the Company.  As used in this Agreement, the term “Representative”
means, as to any person, such person's affiliates and its and their directors,
officers, employees, agents, advisors (including, without limitation, financial
advisors, counsel and accountants) and controlling persons.  As used in this
letter agreement, the term "person" shall be broadly interpreted to include,
without limitation, any corporation, company, partnership, other entity or
individual.
 
(b)           Each Investor shall keep strictly confidential all Proprietary
Information and will not, without express written authorization signed by an
authorized officer of the Company, use, sell, market or disclose any
Confidential Information to any person for any purpose.  Each Investor shall be
responsible for any breach of this Agreement by any of its Representatives and
shall, at its sole expense, take all reasonable measures (including but not
limited to court proceedings) to restrain its Representatives from prohibited or
unauthorized disclosure of use of the Proprietary Information. Each Investor
shall immediately notify the Company of any unauthorized disclosure and, without
affecting the Company’s rights as a result thereof, take all steps necessary to
prevent further disclosure.
 
(c)           In the event that an Investor is required by, law, regulation,
legal process or regulatory authority to disclose any Proprietary Information or
any other information concerning the Company, such Investor shall provide the
Company with prompt written notice of such request or requirement (to the extent
not prohibited by law or legal process) in order to enable the Company to seek
an appropriate protective order or other remedy, to not object to the Company's
taking steps (at its sole expense) to resist or narrow the scope of such request
or legal process, or to waive compliance, in whole or in part, with the terms of
this Agreement.  If, in the absence of a protective order or other remedy or
waiver of the terms of this letter agreement, an Investor determines upon the
opinion of its legal counsel that such Investor or any Representative is
required by, law, regulation, legal process or regulatory authority to disclose
any Proprietary Information or other information concerning the Company, such
Investor or such Representative may disclose only such Proprietary Information
or other information as must be disclosed by law, regulation, legal process or
regulatory authority and shall exercise reasonable efforts to obtain assurances
that such Proprietary Information or other information will be accorded
confidential treatment.
 
- 18 -

--------------------------------------------------------------------------------


 
10.2           Successors and Assigns.  This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Investors,
as applicable, provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Securities in a private transaction without
the prior written consent of the Company or the other Investors, after notice
duly given by such Investor to the Company provided, that no such assignment or
obligation shall affect the obligations of such Investor hereunder.  The
provisions of this Agreement shall inure to the benefit of and be binding upon
the respective permitted successors and assigns of the parties.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
10.3           Counterparts; Faxes.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile, which shall be deemed an original.
 
10.4           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
10.5           Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, (iv) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one Business Day after delivery
to such carrier and (v) if given by electronic mail, then upon transmission
thereof.  All notices shall be addressed to the party to be notified at the
address as follows, or at such other address as such party may designate by ten
days’ advance written notice to the other party:
 
- 19 -

--------------------------------------------------------------------------------


 
If to the Company:
 
First Blush Brands, Inc.
9595 Wilshire Boulevard, Suite 900
Beverly Hills, CA 90212
Attn:  Barrett Carrere, Chief Financial Officer
Fax:  (310) 861-0840
 
With a copy to:
 
Blank Rome LLP
405 Lexington Ave.
New York, NY 10174
Attn: Pamela E. Flaherty, Esq.
Fax: (212) 885-5000
 
If to the Investors:
 
To the addresses set forth on the signature pages hereto
 
With a copy to:

 

--------------------------------------------------------------------------------

 
10.6           Expenses.  The parties hereto shall pay their own costs and
expenses in connection herewith.  In the event that legal proceedings are
commenced by any party to this Agreement against another party to this Agreement
in connection with this Agreement or the other Transaction Documents, the party
or parties which do not prevail in such proceedings shall severally, but not
jointly, pay their pro rata share of the reasonable attorneys’ fees and other
reasonable out-of-pocket costs and expenses incurred by the prevailing party in
such proceedings.
 
10.7           Amendments and Waivers.  Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the
Investors.  Any amendment or waiver effected in accordance with this paragraph
shall be binding upon each holder of any Securities purchased under this
Agreement at the time outstanding, each future holder of all such Securities,
and the Company.  Notwithstanding the foregoing, no consideration shall be
offered or paid by the Company to any Investor to amend or consent to a waiver
or modification of any provision of any of this Agreement unless the same
consideration also is offered to all of the holders of the Notes and/or Shares.
 
10.8           Publicity.  No public release or announcement concerning the
transactions contemplated hereby shall be issued by the Company or the Investors
without the prior consent of the Company (in the case of a release or
announcement by the Investors) or the Investors (in the case of a release or
announcement by the Company) (which consents shall not be unreasonably
withheld), except as such release or announcement may be required by law or the
applicable rules or regulations of any securities exchange or securities market,
in which case the Company or the Investors, as the case may be, shall allow the
Investors or the Company, as applicable, to the extent reasonably practicable in
the circumstances, reasonable time to comment on such release or announcement in
advance of such issuance.
 
- 20 -

--------------------------------------------------------------------------------


 
10.9           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.
 
10.10        Entire Agreement.  This Agreement, including the Exhibits and the
Disclosure Schedules, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.
 
10.11        Further Assurances.  The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
 
10.12        Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of Delaware without regard to
the choice of law principles thereof.
 
10.13        Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document.  The decision of each Investor to
purchase Securities pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor.  Nothing contained herein or in
any Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.  Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents.  Each Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.  The Company acknowledges that each of the
Investors has been provided with the same Transaction Documents for the purpose
of closing a transaction with multiple Investors and not because it was required
or requested to do so by any Investor.
 
- 21 -

--------------------------------------------------------------------------------


 
[The remainder of this page is left blank intentionally. Signature pages
follow.]
 
- 22 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.



 
FIRST BLUSH BRANDS, INC.
       
By:
/s/ Barrett Carrere
   
Name: Barrett Carrere
   
Title: Chief Financial Officer

 
- 23 -

--------------------------------------------------------------------------------


 
SECURITIES PURCHASE AGREEMENT
COUNTERPART SIGNATURE PAGE
 
By signing below, the undersigned agrees to the terms of the Securities Purchase
Agreement and to purchase the Note and Shares set forth below.
 

   
INVESTOR:
       
Principal amount of Note being purchased:
  _____________________________________         
__________________________________       
Shares:
         
By:
_________________________________
__________________________________      Name:      
Title:
             
Address: _________________________
Loan Amount:
                    _______________________      
Facsimile:_________________________
      __________________________________   
with a copy to:




Please complete the following:            
1.
The exact name that your Note and Shares are to be registered in (this is the
name that will appear on your Note and Share certificates). You may use a
nominee name if appropriate:
  _____________________________         
2.
The relationship between the Investors and the Registered Holder listed in
response to item 1 above:
  _____________________________         
3.
The mailing address and facsimile number of the Registered Holder listed in
response to item 1 above (if different from above):
 
_____________________________
_____________________________
Facsimile:______________________
       
4.
(For United States Investors:)  The Social Security Number or Tax Identification
Number of the Registered Holder listed in the response to item 1 above:
  _____________________________

 
- 24 -

--------------------------------------------------------------------------------


 